Citation Nr: 1534663	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  08-09 293	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD), to include on an extraschedular basis pursuant to 38 C.F.R. § 3.321(b).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to PTSD, to include on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b).

3.  Entitlement to an effective date earlier than March 15, 2006, for the grant of service connection for coronary artery disease. 

4.  Entitlement to an effective date earlier than March 15, 2006, for the grant of Dependents' Educational Assistance pursuant to 38 U.S.C.A. Chapter 35.



REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to November 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from two rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  As explained below, the Board previously considered the issue of a rating higher than 50 percent for PTSD in May 2009 and October 2010.

First, in a March 2007 rating decision, the RO granted service connection and assigned an initial rating of 50 percent for PTSD, effective March 15, 2006.  The Veteran appealed and, in a May 2009 decision, the Board denied an initial rating in excess of 50 percent.  The Veteran then appealed that determination to the United States Court of Appeals for Veterans Claims (the Court).  In June 2010, during the pendency of the appeal to the Court, the Veteran's attorney and VA's Office of General Counsel filed a Joint Motion for Remand requesting that the Court vacate the Board's decision and remand the case for further action.  The Court granted the Joint Motion in an order dated later that month and returned the case to the Board for compliance with the directives specified therein.  Thereafter, in an October 2010 decision, the Board recharacterized the claim on appeal as encompassing a claim for a TDIU due to service-connected PTSD and remanded the appeal for additional development.  

Second, in a July 2011 rating decision, the RO granted service connection for coronary artery disease, as secondary to herbicide exposure, with a rating of 100 percent, and Dependents' Educational Assistance, both effective March 15, 2006.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing via videoconference in February 2009.  A transcript is of record. This hearing focused on the issue of a higher rating for PTSD.  The Board notes that the Veteran did not request a hearing with regard to the issues of an earlier effective date for the grant of service connection for coronary artery disease and Dependents' Educational Assistance.  See January 2013 statement in lieu of VA Form 9.

The claims file is now entirely contained in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS). 


FINDINGS OF FACT

1.  The Veteran's PTSD has been shown to have resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood but without total social and occupational impairment for any portion of the appeal period.

2.  The Veteran's service-connected disabilities are as likely as not of such nature and severity as to prevent him from securing or following substantially gainful employment.

3.  Service connection for coronary artery disease was granted in a July 2011 rating decision, and the RO assigned an effective date of March 15, 2006.

4.  The record includes no communication from the Veteran or his representative received earlier than March 15, 2006, constituting either a formal or informal claim of service connection for a cardiovascular disability.

5.  The Veteran has been found to be totally disabled as of March 15, 2006; thus an earlier effective date for the grant of entitlement to Dependents' Educational Assistance under Chapter 35 is precluded by law.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 70 percent, but no higher, for PTSD have been met during the entire appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for an award of TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2014).

3.  The criteria for an effective date earlier than March 15, 2006, for the grant of service connection for coronary artery disease, have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.816, 3.400 (2014).

4.  The criteria for an effective date prior to March 15, 2006, for the grant of Dependents' Educational Assistance, have not been met.  38 U.S.C.A. §§ 3500, 3501, 3510 (West 2014); 38 C.F.R. § 21.3021 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

With regard to the claim for PTSD, VA notified the Veteran of the information and evidence necessary to substantiate his service connection claim, including how to establish a disability rating and effective date, in May 2006, prior to the initial adjudication of the claim in March 2007.  No further notice is required regarding the downstream issue of a higher initial rating, and no prejudice has been alleged.  

With regard to the effective date issues, in March 2011, VA notified the Veteran that it would conduct a special review of the Veteran's claims file pursuant to the Nehmer court order.  In August 2011, the RO notified the Veteran of his appellate rights with regard to the July 2011 rating decision that granted service connection for coronary artery disease and awarded retroactive benefits under Nehmer.

With regard to the duty to assist, the October 2010 Board remand instructed the AOJ to obtain outstanding VA treatment records, to include records from VA's Southern Nevada Healthcare System.  These records were obtained.  Additionally, the Board instructed the AOJ to send to the Veteran and his attorney a letter requesting that additional information and/or evidence pertinent to the PTSD claim be furnished.  This letter was sent in February 2011.  Subsequent to that letter, the Veteran and his representative have submitted new evidence and arguments.

The Veteran was afforded VA examinations for his PTSD in January 2007, October 2008, and January 2013.  There is no argument or indication that these do not accurately reflect the Veteran's symptoms.  Likewise, there is no argument or indication that the severity of his symptoms has changed.  

In sum, there is no additional notice or assistance that would be reasonably likely to aid in substantiating the Veteran's claim.  Any errors committed were not harmful to the essential fairness of the proceedings, and the Veteran will not be prejudiced by a decision.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.103(c)(2), 3.326; Dingess/Hartman v. Nicholson, 19 Vet. App. at 473; Bryant v. Shinseki, 23 Vet. App. 488 (2010); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  


II.  Analysis

Increased Rating for PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

In determining the propriety of an initial disability rating, the evidence since the effective date of the grant of service connection must be evaluated and staged rating must be considered.  Fenderson v. Brown, 12 Vet. App. 110, 126-27 (1999)

Evaluation of a mental disorder requires consideration of the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the capacity for adjustment during periods of remission.  Evaluations will be assigned based on all evidence that bears on occupational and social impairment, rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  The extent of social impairment shall also be considered, but an evaluation may not be assigned based solely on the basis of social impairment.  38 C.F.R. § 4.126. 

Percentage ratings for mental health disabilities are based on the criteria in the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  The symptoms listed in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list but, rather, serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating for a mental disorder. 

The Board notes that the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V) was recently published and applies to all claims that were pending before the RO on or after August 4, 2014.  As the current claim was not pending before the RO on or after August 4, 2014, the Board must consider all symptoms of the Veteran's condition that affect his level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  The DSM-IV provides for a global assessment of functioning (GAF), a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the DSM-IV).  A veteran may only qualify for a given disability rating "by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).

The Veteran's service-connected PTSD has been assigned an initial 50 percent rating, effective March 15, 2006.  The Board finds that he meets the criteria for a rating of 70 percent, but no higher, for the entire appeal period.  

The criteria for a 50 percent rating are as follows: Occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9413. 

The criteria for a 70 percent rating are as follows: Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

The criteria for a 100 percent rating are as follows: Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

In the present case, the Veteran underwent a VA psychiatric evaluation in January 2007.  He reported that he did not sleep much and described a disturbed sleep pattern, with nightmares two to three times per week.  He described having distressing memories about Vietnam on a nearly daily basis.  He reported that he was not close to people and that he did not like being around people.  He had three brothers whom he called "once in a while," he "keeps up with" three of his four children, and he reported having an on-and-off relationship with his girlfriend of 20 years.  The Veteran reported living with his girlfriend and two grandchildren.  He had worked as a miner until 2006, when he experienced a heart attack and coronary artery bypass surgery.  He reported having no hobbies and stated that he neither had people over socially nor visited others.

Upon mental status examination, the examiner noted no impairment of thought process or of communication.  The Veteran reported no delusions or hallucinations.  The examiner noted good hygiene and grooming, and the Veteran was neatly and cleanly dressed.  The Veteran was cooperative, with no inappropriate behavior, and with fair to good eye contact.  Mood was appropriate to thought content.  The Veteran reported no homicidal ideations and was inconsistent in reporting whether he had suicidal ideation.  He was able to maintain personal hygiene and other basic activities of daily living.  Long term memory was good and short term memory was "hazy," mostly in forgetting small things such as putting on a coat.  There was no history of obsessive or ritualistic behavior noted.  Speech was, goal-oriented and logical, with good tone and rhythm.  The Veteran reported no panic attacks.  The examiner found the Veteran to be able to abstract and conceptualize, with good comprehension, normal perception, and good coordination, insight and judgment.

The VA examiner in January 2007 assigned a GAF score of 48, reflecting poor psychosocial functioning, noting that the Veteran socializes with his wife and grandchildren yet avoids everyone else.

The Veteran underwent a second VA psychiatric evaluation in October 2008.  At that time, he reported having flashbacks and night terrors that woke him up, sometimes with tears in his eyes from survivor guilt.  The Veteran described being hypervigilant and checking his doors and windows two to three times per night.  He reported angering easily and trying to avoid his feelings.  He avoided crowds and was a loner.  He reported problems with repetitive thoughts and actions, as well as feeling depressed.  He reported being in a stable marriage, in which he helped with cleaning, driving and occasionally with shopping, although he did not like going to the store.  He stated that he did not see friends or relatives.  He did not engage in any hobbies as he used to, such as sports, which he stopped due to a heart condition.  The Veteran reported spending his days taking care of his grandchildren.

Upon mental status examination, the Veteran was casually groomed, with appropriate in attitude and eye contact.  He was alert and oriented, and moderately agitated but calm.  Memory and concentration were good.  The Veteran reported some problems with making and carrying out plans, but the examiner found him able to discriminate behavior that is likely to be detrimental or socially inappropriate.  Mood was anxious and depressed.  The Veteran denied mood swings, delusions, and hallucinations.  He reported having had suicidal ideations as well as occasional violent thoughts and plans but no fights.  He occasionally felt hopeless, helpless, and worthless.  He was found to be irritable, angry, and agitated but appropriate.  Speech was slowed, intense, understandable, and coherent.  His stream of thought was relevant, logical, and coherent.  The examiner noted obsessional thoughts and compulsions.

The VA examiner in October 2008 diagnosed PTSD and assigned a GAF score of 40.  The examiner noted that the Veteran was physically unable to handle finances since his coronary artery bypass surgery, yet found that mentally he seemed stable enough to do so.  The examiner also noted that the obsessive compulsive disorder started after service and complicated the PTSD.

The Veteran underwent a third VA examination in January 2013.  He stated that he lived with his wife (married two years earlier, together more than 30 years), their 31 year-old daughter, and two grandchildren of 16 and 13 years of age.  He has no fixed hour at which he goes to bed, and he normally arises between 8:00 a.m. and 10:00 a.m. after fair, quality sleep.  He described himself as normally independent and regular with self-care unless he was experiencing back pain and then would require some assistance.  He reported performing household cleaning and yard work within his physical tolerance and that, if he is having a good day, he might accompany her wife to do some shopping or shop independently.  However, most of the time he avoided leaving home due to irritability.  His leisure activities consisted primarily of watching television and spending time with his grandchildren.  He stated that he would leave home mostly for necessary appointments or weekend activities with his family.  He described himself as having no friends and indicated that this situation is a source of minor distress.  He stated that he continues to drive, but with irritability that often turns into road rage.

The Veteran reported continuing symptoms of PTSD including intrusive memories of Vietnam combat that occur variably depending on triggers that include images of Vietnam, songs of the time, and the smell of gunpowder.  He described nightmares of Vietnam as reduced in frequency from past years, but still occurring on a weekly basis.  He described continuing hypervigilant behaviors such as sleeping fully dressed (decreased from past years, but still occurring), checking doors and windows repeatedly at night, and scanning for threats, planning escape routes, and sitting with his back to a wall in public settings.  He denied startling easily or excessively.  He has never slept well since Vietnam, with variable ability to fall asleep and frequent interruption of sleep.  He described irritability and anger problems as having lessened with age, but noted that he stays at home much of the time due to irritability and often argues with his wife.  He stated that he has been experiencing difficulty enjoying his life, partly due to medical issues.

The Veteran also reported occasional crying, decreased from previous years.  He reported normal appetite with stable weight, and good energy until physical limitations interfere.  He denied any history of suicidal ideation or attempt.  He reported excessive worrying but gave no clear response as to how or if anxiety interferes with his activities.  He reported panic-like symptoms that occur when his implanted defibrillator is triggered.  He denied obsessive-compulsive and psychotic symptoms.

The examiner noted that the Veteran was cooperative, but had poor insight into his symptoms and treatment.  Mood was mildly anxious and depressed, and affect was appropriate to topic.  Speech was fluent with rate, volume, and intonation consistent with affect.  Cognition appeared intact based on verbal production.

The VA examiner diagnosed PTSD and assigned a GAF score of 52.  The examiner noted occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.

The Board finds that overall, these reports provide evidence in support of a 70 percent evaluation throughout the rating period on appeal.  Indeed, the GAF scores noted in the January 2007 and October 2008 examinations indicate serious symptoms and major impairment, respectively.  Suicidal and violent thoughts were at times noted.  The Veteran had no friends and was reluctant to leave the home accept for necessary appointments.  All of these factors are consistent with a 70 percent evaluation.  However, as the Veteran's marriage was reportedly stable and he helped to care for his grandchildren, the record is against a finding of total impairment.  Moreover, the Veteran did help with chores and sometimes accompanied his wife shopping.  There was no indication of inappropriate behavior or deficits in communication rendering him completely impaired either socially or occupationally.

Beyond the VA examinations, the evidence includes VA medical records that report regular mental health treatment, with findings vastly similar to those in the two VA examinations, providing further evidence against this claim.  See VA psychiatric treatment records from May 2006, June 2006, July 2006, August 2006, October 2006, November 2006, February 2007, August 2007, January 2008, March 2008, June 2008, July 2008, September 2008, January 2009, April 2009, August 2009, December 2009, March 2010, September 2010, October 2011, January 2012, April 2012, June 2012, October 2012, January 2013, and May 2013. 

Simply stated, the Veteran's symptoms do not merit a rating in excess of 70 percent according to the schedular criteria.  

The Board notes the Veteran's testimony during the February 2009 videoconference hearing before the Board.  However, such testimony, including reports of arguments with his wife, a good relationship with his two grandchildren, avoidance of war coverage in the news, recurring memories of combat in Vietnam, habitually checking his property every night, and the fact that he does not leave his house very often support a 70 percent evaluation for PTSD, and not a higher evaluation.  

The Board also acknowledges a March 2009 letter written by one of the Veteran's treatment providers at the VA Mental Health Clinic, in which it was stated that the Veteran was unemployable due to symptoms of PTSD, depression, and other medical problems.  A September 2010 addendum (received March 2011) by the same provider states that the Veteran is unable to work, is withdrawn at home, sometimes loses control, and has extreme mood changes that affect family life and daily living.  However, the weight of the clinical evidence, as detailed in pertinent part above, demonstrates only symptoms best approximated by a 70 percent evaluation during the appeal period, and do not show total impairment.  .

In sum, a 70 percent rating, and no higher, during the entire appeal period, is warranted.  

Extraschedular consideration is not warranted under 38 C.F.R. § 3.321(b)(1).  The Veteran has social and occupational impairment as a result of his PTSD.  Such symptomatology is fully contemplated by the schedular rating criteria.  Therefore, the rating schedule is adequate, it is not an exceptional or unusual disability picture, and referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms stemming from other service-connected disabilities that have not been attributed to the specific service-connected condition on appeal where there is any doubt as to their origin.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

As stated above, a TDIU claim is under the Board's jurisdiction as part and parcel of the increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As explained below, the Board is granting entitlement to a TDIU.

The preponderance of the evidence is against an initial rating higher than 70 percent for PTSD during the entire appeal period.  Therefore, reasonable doubt does not arise, and the claim must be denied in this respect.  38 C.F.R. § 4.3.

TDIU

As stated in the introduction, a claim for TDIU has been raised by the evidence, as part and parcel of the claim of an increased rating for PTSD.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

A total disability rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 4.16(a).  This is so, provided that the unemployability is the result of a single service-connected disability ratable at 60 percent or more, or the result of two or more service-connected disabilities, where at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Although a TDIU is ordinarily not for consideration where the disabilities are rated total, the Court has indicated that a TDIU may be for consideration where the TDIU is awarded on the basis of disabilities distinct from those for which the total rating is in effect.  Buie v. Shinseki, 24 Vet. App. 242 (2010); Bradley v. Peake, 22 Vet. App. 280 (2008).  Therefore, in this case, a TDIU is for consideration during the appeal period provided it is awarded on the basis of disabilities apart from coronary artery disease.

The Veteran's service-connected disabilities other than his coronary artery disease are PTSD, rated as 70 percent disabling since March 15, 2006, and diabetes mellitus, rated as 20 percent disabling, since September 21, 2011.  The combined rating for these disabilities is 80 percent.  38 C.F.R. § 4.25.

The Veteran meets the criteria for consideration for entitlement to TDIU on a schedular basis because the ratings satisfy the percentage requirements of 38 C.F.R. § 4.16(a).  Even so, it must be found that he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

Consequently, the Board must determine whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  An inability to work due to advancing age may not be considered.  38 C.F.R. §§ 3.341(a), 4.19 (2014).  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(b), 4.19. 

The evidence of record reflects that the Veteran worked in the field of mining and underground construction until September 2005.  During the January 2013 VA examination, he reported having worked as a miner since 1968, with occasional breaks during which he performed odd jobs.  In his March 2011 TDIU claim, the Veteran reported that his highest level of education is high school.  .

Records from the Social Security Administration (SSA) indicate that he was determined disabled since September 2005 due to a primary diagnosis of heart attack status post coronary artery bypass graft (x5), and a secondary diagnosis of chronic obstructive pulmonary disease (COPD).  In a March 2009 letter, a VA psychiatric nurse practitioner opined that the Veteran is unemployable due to symptoms of PTSD, depression and other medical problems.  A September 2010 addendum (received March 2011) by the same provider states that the Veteran is unable to work, is withdrawn at home, sometimes loses control, and has extreme mood changes that affect family life and daily living.

The Veteran underwent a January 2013 VA examination for purposes of his TDIU claim.  The examiner opined that the Veteran's ischemic cardiomyopathy impacted his ability to work by severely limiting his exertional capacity and stamina.  As for the Veteran's diabetes mellitus, the examiner opined that it did not have a functional impact.  Regarding the Veteran's PTSD, the examiner noted that he appeared capable of maintaining appropriate workplace relationships in low stress job setting on a short term basis.  The examiner, however, did acknowledge that Veteran's ability to maintain workplace relationships and consistent attendance and performance over time was problematic.  The examiner concluded that the Veteran's PTSD did not appear to be severe enough to preclude working in familiar setting, and opined that the Veteran was less likely than not unemployable due to PTSD alone.  

While the Board acknowledges the VA examiner's opinion, it notes that the ultimate issue of whether a TDIU should be awarded is not a medical issue, but is a legal determination for the adjudicator to make. Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).

After having reviewed the record and weighing the evidence both in support of and against the claim, the Board finds that the evidence is in relative equipoise as to whether the Veteran's service-connected disabilities combine to render him unemployable.  In this regard, the Board notes that there are conflicting medical opinions regarding whether his service-connected disabilities render him unemployable for VA purposes.  Although some evidence suggests that the Veteran might be able to do sedentary work, the Board finds that such option is not realistic given the Veteran's education level, limited work experience, and the severity of his mental health disability.  As stated above, he has a high school education and worked mostly in mining.  As such, the Board finds the evidence to be in equipoise with respect to whether the service-connected disabilities at issue preclude him from obtaining and retaining substantially gainful employment.  When reasonable doubt is resolved in the Veteran's favor, the Board finds that the Veteran's service-connected disabilities are as likely as not of such nature and severity as to prevent him from securing or following substantially gainful employment.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. §§ 3.102, 4.3 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). Therefore, entitlement to a TDIU is warranted.

Earlier Effective Date for Coronary Artery Disease

The Veteran submitted a claim of service connection for a heart disability in March 2008.  The RO denied this claim in a December 2008 rating decision.

Subsequently, on August 31, 2010, VA regulations were amended to add hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease to the list of diseases that warrant presumptive service connection based on herbicide exposure.  See 75 Fed. Reg. 53202 (August 31, 2010).  As such, a special review of the Veteran's claims file was initiated pursuant to the Nehmer court orders.  See May 2011 notice letter to the Veteran; see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).  

As already stated, in a July 2011 rating decision, the RO granted service connection for coronary artery disease, as secondary to herbicide exposure, and established eligibility to Dependents' Educational Assistance, effective March 15, 2006.  The Veteran appealed in August 2012, seeking an earlier effective date.

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Except as otherwise provided, the effective date of an evaluation and an award of pension, compensation or dependency and indemnity compensation based on an original claim or a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  

VA has promulgated special rules for determining the effective dates of awards under the Nehmer court orders for disability or death caused by a condition presumptively associated with herbicide exposure.  See 38 C.F.R. § 3.816.  If the Veteran's claim for disability compensation for the covered herbicide was received by VA between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816(c)(2).  Ischemic heart disease was added to the list of diseases that warrant presumptive service connection based on herbicide exposure on August 31, 2010.  

A claim will be considered a claim for compensation for a particular covered herbicide disease if: (1) the claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability, or (2) VA issued a decision on the claim, between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  Id.

On March 15, 2006, the Veteran filed a claim of service connection for PTSD.  During the development of this claim, VA received evidence of a heart attack status post coronary artery bypass graft.  This evidence may reasonably be viewed as indicating an intention to apply for compensation for coronary artery disease.  As such, a claim of service connection for coronary artery disease is inferred as of March 15, 2006, date of the claim for PTSD.  This inferred claim was prior to the March 2008 formal claim of service connection for a heart disability.

The evidence received prior to March 15, 2006, does not purport to claim service connection for coronary artery disease.  Rather, a November 1970 claim for benefits did not mention a heart disability, and a January 1971 VA examination found no heart abnormalities.  A subsequent April 1984 claim for benefits did not list a heart disability.  This second claim was denied in May 1984.  No evidence was received between May 1984 and March 2006.  As such, there is no evidence that a formal or informal claim of service connection was received prior to March 15, 2006.

In this case, the Board finds no support for an award prior to March 15, 2006, as there is no evidence that a claim of service connection for coronary artery disease was filed prior to that date.  As such, an effective date earlier than March 15, 2006, for the grant of service connection for coronary artery disease, is not warranted.

Earlier Effective Date for Dependents' Educational Assistance

The Veteran asserts that he is entitled to an effective date prior to March 15, 2006, for eligibility for DEA benefits.  For the purposes of DEA benefits, the child or surviving spouse of a Veteran will have basic eligibility if the following conditions are met: (1) the Veteran was discharged from service under conditions other than dishonorable, or died in service; and (2) the Veteran has a permanent total service-connected disability; or (3) a permanent total service-connected disability was in existence at the date of the Veteran's death; or (4) the Veteran died as a result of a service-connected disability.  38 U.S.C.A. §§ 3501, 3510; 38 C.F.R. §§ 3.807(a), 21.3021.

As noted, a 100 percent rating was assigned for coronary artery disease, effective March 15, 2006.  Since eligibility for DEA benefits is predicated on a finding of permanent and total disability in this case, the effective date of such eligibility cannot precede the date permanent and total disability was awarded.  Accordingly, an effective date earlier than March 15, 2006for entitlement to DEA benefits is denied. The law is dispositive of the issue.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to a rating of 70 percent for PTSD is granted. 

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is granted.

Entitlement to an effective date earlier than March 15, 2006, for the grant of service connection for coronary artery disease, is denied. 

Entitlement to an effective date earlier than March 15, 2006, for the grant of Dependents' Educational Assistance pursuant to 38 U.S.C.A. Chapter 35, is denied.



____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


